ICJ_034_Interhandel_CHE_USA_1957-10-24_ORD_02_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 24 OCTOBRE 1957

1957

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

ORDER OF OCTOBER 24th, 1957
La présenté ordonnance doit être citée comme suit:

« Affaire de l'Tnterhandel,
Ordonnance du 24 octobre 1957: C.I. J. Recueil 1957, p. 122.»

This Order should be cited as follows:

“Interhandel Case,
Order of October 24th, 1957: I.C.J. Reports 1957, p. 122.”

 

N° de vente: 170
Sales number

 

 

 
122

COUR INTERNATIONALE DE JUSTICE

1957
Le 24 octobre

Rôle général ANNÉE 1957

n° 34

24 octobre 1957

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Présents: M. BADAwiI, Vice-Président faisant fonction de Président
en l'affaire; M. Hackwortu, Président ; MM. GUERRERO,
BASDEVANT, WHINIARSKI, ZORICIC, KLAESTAD, READ,
ARMAND-UGon, KojJEVNIKOV, Sir Muhammad ZAFRULLA
Kuan, Sir Hersch LAUTERPACHT, MM. MORENO QUINTANA,
CérpovA, WELLINGTON Koo, Juges; M. Paul Carry,
Juge ad hoc; M. LOPEZ OLIvAN, Greffier.

La Cour,

ainsi composée,

aprés délibéré en Chambre du Conseil,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête du 1 octobre 1957 remise au Greffe le 2 octobre,
par laquelle le Gouvernement de la Confédération suisse a introduit
devant la Cour contre les États-Unis d'Amérique une instance
concernant le différend qui a surgi entre les deux Gouvernements
au sujet de la restitution demandée par la Suisse aux Etats-Unis
des avoirs de la. Société internationale pour participations indus-
trielles et commerciales S. A. (Interhandel) ;

4
123 INTERHANDEL (ORDONNANCE DU 24 X 57)

Vu l'ordonnance de ce jour par laquelle la Cour s’est prononcée
sur la demande en indication de mesures conservatoires présentée
en cette affaire le 3 octobre 1957 par le Gouvernement suisse;

La Cour,
Après s'être renseignée auprès des Parties,

Fixe comme suit la date d’expiration des délais pour le dépôt
des pièces de la procédure écrite:

pour le mémoire du Gouvernement de la Confédération suisse,
le 31 janvier 1958;

pour le contre-mémoire ou, éventuellement, les exceptions préli-
minaires du Gouvernement des États-Unis d'Amérique, le 3 mars
1058;

et réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-quatre octobre mil neuf cent
cinquante-sept, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la Confédération suisse et au Gouverne-
ment des Etats-Unis d'Amérique.

Le Vice-Président,
(Signé) A. BADAWI.

Le Greffier,
(Signé) J. L6pEz OLIVAN.
